Citation Nr: 1601608	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.

2.  Entitlement to death pension and dependency and indemnity compensation benefits.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to September 1972.  He died in June 2010.  The Appellant is seeking recognition as the Veteran's surviving spouse for the purpose of receiving VA death pension benefits.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  See Virtual VA.

The Veteran was scheduled for a video conference Board hearing in August 2015, but failed, without good cause, to appear at the hearing.  As such, the Board finds that there are no pending hearing requests at this time. 

The issue of entitlement to death pension and dependency and indemnity compensation benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran and Appellant married in February 1990. 

2.  The marriage is not shown to have been terminated by divorce.

3.  The Appellant did not live with the Veteran continuously from the date of marriage to the date of the Veteran's death, but was instead separated due to the Veteran's misconduct without fault of the Appellant.


CONCLUSION OF LAW

The Appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101, 103 (West 2014); 
38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, given the fully favorable decision on issue of entitlement to recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Appellant is moot or represents harmless error.

Law and Analysis

For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).

A surviving spouse is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

The Board finds the Appellant and the Veteran entered a recognized marriage for VA purposes in February 1990, as their marriage is confirmed by a valid Marriage Certificate from the state of Texas.

The Board finds that the marriage is not shown to have been terminated by divorce or annulment.  The Veteran's certificate of death shows that he died in June 2010. On the certificate of death, he is listed as being divorced.  However, the Appellant has provided evidence that she and the Veteran were never divorced.  Specifically, the evidence includes a June 2013 affidavit from the District Clerk of Travis County, Texas, which shows that there was no divorce, annulment, or dissolution of marriage records found in the District Courts.  The evidence also includes a July 2014 letter from the Travis County Mental Health Public Defender.  In the letter it was noted that the Appellant had reported that she had been separated from her husband prior to his death in June 2010.  It was further noted that the Veteran had provided an affidavit from the Travis County District Clerk indicating that there was no record of divorce.  The evidence also includes a September 1996 declaration of status of dependents where the Veteran noted that he was separated from his wife.  

Because the Appellant and the Veteran are shown to have entered into a valid marriage, and because there is no evidence of divorce, the Board will resolve reasonable doubt in favor of the Appellant on this question and finds that the Appellant was the spouse of the Veteran at the time of his death.

Next, the Board finds that the Veteran and Appellant did not live together continuously from the date of marriage to the date of the Veteran's death, but were separated due to the Veteran's misconduct without fault of the Appellant.  The only evidence of record discussing the reasons for the marital separation is an October 2014 statement from the Appellant.  Specifically, although the Appellant confirmed that she and the Veteran did not live in the same residence, she stated that "each separation occurred because of him [the Veteran] not being able to support his family.  The Veteran had a[n] alcohol problem."  She further noted that, although there was no intent to live together with the Veteran, she did attempt to settle or resolve their problems; however, she stated that there "were no attempts on his behalf to settle problems."  

VA treatment records demonstrate that the Veteran had a long history of alcohol abuse, to include cirrhosis of the liver due to alcohol dependence.  See October 2004 VA treatment record.  The Veteran was also diagnosed with an alcohol-induced mood disorder.  Id.  His death certificate also reflects that polysubstance abuse was a significant condition that contributed to his death.   

The Board finds that the Appellant's statements provide competent, credible, and probative evidence showing that she was separated from the Veteran due to his misconduct without fault of the Appellant.  Her statements are corroborated by VA treatment records showing that the Veteran was treated for alcohol dependence and an alcohol-induced mood disorder.  The Board notes that alcoholism is typically accepted as a form of misconduct that is grounds for divorce.  The Appellant is not otherwise shown to have remarried in this case, and there is no indication that she has held herself out openly to the public to be the spouse of another person.  

For these reasons, resolving reasonable doubt in favor of the Appellant, the Board finds that she is entitled to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).


ORDER

Recognition of the Appellant as the surviving spouse of the Veteran for the purpose of receiving VA death benefits is granted.




REMAND

The Board has found the Appellant is eligible for recognition as the surviving spouse of the Veteran for purposes of receiving death pension and DIC benefits.  These matters were previously denied by the Pension Management Center in a October 2012 decision (in Virtual VA), based on the ineligibility of the Appellant as the surviving spouse of the Veteran.  Thus, a remand is warranted for the record to be developed for the matters of entitlement to death pension and DIC benefits and those matters to be adjudicated on the merits by the AOJ.

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed appropriate, and giving the Appellant full opportunity to supplement the record, the AOJ must adjudicate the pending claims of entitlement to death pension and DIC benefits in light of any additional evidence added to the record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


